Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          March 14, 2017


      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                             No. 48437-4-II

                                Respondent,

         v.

    MANUEL ANTONIO GONZALES,                                    PUBLISHED OPINION

                                Appellant.

        SUTTON, J. — Manuel Antonio Gonzales appeals the imposition of a $200 criminal filing

fee following his jury trial convictions for bail jumping, obstructing a law enforcement officer,

and resisting arrest. We hold that the trial court did not err in imposing the $200 criminal filing

fee because RCW 36.18.020(2)(h) 1 creates a mandatory legal financial obligation (LFO). We

affirm. Gonzales also asks that we waive appellate costs. A commissioner will consider appellate

costs in due course. See RAP 14.2.

                                              FACTS

        After a jury found Gonzales guilty of bail jumping, obstructing a law enforcement officer,

and resisting arrest, the State requested that the trial court impose various mandatory and

discretionary LFOs. These LFOs included: (1) a $500 crime victim penalty, (2) a $200 criminal




1
 The legislature amended RCW 36.18.020 in 2015. LAWS OF 2015, ch. 265, § 28. Because this
amendment is not relevant to the issues in this case, we cite to the current version of the statute.
No. 48437-4-II


filing fee, (3) a $100 deoxyribonucleic acid (DNA) testing fee, and (4) $1,500 in attorney fees and

costs.

         Defense counsel informed the trial court that Gonzales was born in Nicaragua, that he was

orphaned at a young age and came to the United States with his aunt in the mid-1980s, and that he

is now a United States citizen. Although Gonzales had worked as a janitor, he lost his job because

of the criminal charges. Counsel also informed the trial court that Gonzales had “some form of a

vocational certificate from Bates College” and was taking courses to improve his English. Report

of Proceedings (Nov. 12, 2015) (RP) at 5. Defense counsel asked the trial court to waive the

attorney fees and costs.

         After verifying that Gonzales was currently unemployed and that he had no other means of

paying for counsel, the trial court found that Gonzales did not have the ability to pay and waived

the discretionary attorney fees and costs. The trial court then commented that it was imposing

only those LFOs that were “statutor[ily] required.” RP at 8. But the trial court also stated that

whether the $200 filing fee was required was “debatable” and told counsel that it would listen to

argument on this issue. RP at 8. Defense counsel objected “for the record.” RP at 8. The State

argued that the filing fee was mandatory.

         The trial court imposed the $200 criminal filing fee. The trial court also imposed a $500

crime victim assessment and a $100 DNA database fee, for a total of $800 in LFOs. The trial

court also entered an order of indigency allowing Gonzales to seek review at public expense.

         Gonzales appeals the $200 criminal filing fee.




                                                 2
No. 48437-4-II


                                           ANALYSIS

                                   I. MANDATORY FILING FEE

       Gonzales argues that the trial court erred in concluding that the filing fee was mandatory.

Acknowledging that in State v. Lundy, 176 Wash. App. 96, 102, 308 P.3d 755 (2013), we previously

considered the filing fee to be mandatory, Gonzales argues that this conclusion was not based on

any reasoned analysis. He contends that the filing fee is not mandatory because the language in

RCW 36.18.020(2)(h) is ambiguous and differs from that of other mandatory LFO statutes. We

disagree.

       Whether RCW 36.18.020(2)(h) creates a mandatory or discretionary LFO is an issue of

statutory interpretation. We review issues of statutory interpretation de novo. State v. Armendariz,

160 Wash. 2d 106, 110, 156 P.3d 201 (2007). “‘Our purpose in interpreting the statute is to determine

and enforce the intent of the legislature.’” In re Det. of Coppin, 157 Wash. App. 537, 551, 238 P.3d
1192 (2010) (quoting Rental Hous. Ass’n of Puget Sound v. City of Des Moines, 165 Wash. 2d 525,

536, 199 P.3d 393 (2009)).

       When interpreting a statute, we look first to the statute’s plain language. State v. Keller,

143 Wash. 2d 267, 276, 19 P.3d 1030 (2001). To ascertain the plain meaning, we examine the

statute’s language, other provisions of the same act, and related statutes. Coppin, 157 Wash. App.

at 552. If the statute’s plain language is unambiguous, our inquiry is at an end. Armendariz, 160
Wash. 2d at 110.




                                                 3
No. 48437-4-II


       RCW 36.18.020 provides in part:

       (2) Clerks of superior courts shall collect the following fees for their official
       services:
       ....
       (h) Upon conviction or plea of guilty, upon failure to prosecute an appeal from a
       court of limited jurisdiction as provided by law, or upon affirmance of a conviction
       by a court of limited jurisdiction, an adult defendant in a criminal case shall be
       liable for a fee of two hundred dollars.

(Emphasis added.)

       Gonzales argues that the use of the word “liable” is ambiguous because, unlike the phrases

used in other mandatory LFO statutes, such as “there shall be imposed by the court upon such

convicted person a [victim] penalty assessment”2 and “[e]very sentence . . . must include a [DNA

testing] fee,”3 the term “‘liable’ can mean a situation from which a legal liability might arise.” Br.

of Appellant at 6. But this argument requires us to ignore the language immediately preceding the

term “liable.”


2
 The victim penalty assessment statute, RCW 7.68.035(1)(a), provides in part:
        When any person is found guilty in any superior court of having committed a crime,
        except as provided in subsection (2) of this section, there shall be imposed by the
        court upon such convicted person a penalty assessment.
(Emphasis added.) The legislature amended RCW 7.68.035 in 2015. LAWS OF 2015, ch. 265,
§ 8. Because this amendment is not relevant to the issues in this case, we cite to the current version
of the statute.
3
 The DNA collection statute, RCW 43.43.7541, provides in part:
       Every sentence imposed for a crime specified in RCW 43.43.754 must include a
       fee of one hundred dollars. The fee is a court-ordered legal financial obligation as
       defined in RCW 9.94A.030 and other applicable law.
(Emphasis added.) The legislature amended RCW 43.43.7541 in 2015. LAWS OF 2015, ch. 265,
§ 31. Because this amendment is not relevant to the issues in this case, we cite to the current
version of the statute.




                                                  4
No. 48437-4-II


        RCW 36.18.020(2)(h) requires that the defendant “shall be liable,” which clarifies that

there is not merely a risk of liability because “‘[t]he word ‘shall’ in a statute . . . imposes a

mandatory requirement unless a contrary legislative intent is apparent.’” State v Krall, 125 Wash. 2d
146, 148, 881 P.2d 1040 (1994) (quoting Erection Co. v. Dep’t of Labor & Indus., 121 Wash. 2d 513,

518, 852 P.2d 288 (1993)). There is no such contrary intent apparent in the statute.4 Accordingly,

Gonzales fails to demonstrate why we should decline to follow Lundy. We therefore hold that the

trial court did not err in imposing this mandatory LFO.5

                                       II. APPELLATE COSTS

        Gonzales requests that we exercise our discretion under RCW 10.73.160(1) and decline to

impose appellate costs based on his continued indigency. Under RAP 14.2, a commissioner or

clerk of this court has the ability to determine whether appellate costs should be imposed based on

the appellant’s ability to pay and prior determinations regarding indigency. Accordingly, a

commissioner of this court, in due course, will consider whether to award appellate costs under

the newly revised provisions of RAP 14.2 if the State decides to file a cost bill and if Gonzales

objects to that cost bill.



4
  Furthermore, we have treated the filing fee as a mandatory fee since we filed Lundy in 2013, and
the legislature has not taken any action to correct this approach. “Where the legislature has had
time to correct a court’s interpretation of a statute and has not done so, we presume the legislature
approves of our interpretation.” State v. Mathers, 193 Wash. App. 913, 918, 376 P.3d 1163, review
denied, 186 Wash. 2d 1015 (2016).
5
  We note, as we did in Mathers, that the imposition of LFOs on indigent defendants creates a
substantial burden on those defendants, regardless of whether the LFOs are mandatory or
discretionary, but “we must recognize th[is] distinction[] and adhere to the principles of stare
decisis,” until there are changes in the law or Supreme Court precedent. Mathers, 193 Wash. App.
at 916.



                                                 5
No. 48437-4-II


      Accordingly, we affirm the imposition of the $200 criminal filing fee.



                                                  SUTTON, J.
We concur:



WORSWICK, P.J.




JOHANSON, J.




                                              6